Exhibit 10.38

AIRCRAFT TIME SHARING AGREEMENT

This Aircraft Time Sharing Agreement (the “Agreement”) is entered into as of
December 10, 2007 (the “Effective Date”), by and between NUSTAR LOGISTICS, L.P.,
a Delaware limited partnership (“NuStar”), and WILLIAM E. GREEHEY, an individual
residing in the State of Texas (“Time Share Lessee”).

RECITALS

 

  A. NuStar (“Owner”) is in legal possession of the Aircraft (as defined below).

 

  B. NuStar employs (or contracts for the services of) a fully qualified flight
crew to operate the Aircraft.

 

  C. Time Share Lessee desires from time to time to sublease the Aircraft, with
a flight crew, on a non-exclusive basis, from NuStar on a time sharing basis as
defined in Section 91.501(c)(1) of the FAR (as defined below) and in accordance
with Sections 91.501(b)(6), 91.501(c)(1) and 91.501(d) of the FAR.

 

  D. NuStar is willing to sublease the Aircraft, with flight crew, on a
non-exclusive basis, to Time Share Lessee on such a time sharing basis.

 

  E. During the term of this Agreement, the Aircraft will be subject to use by
NuStar and NuStar Related Persons (as defined in Section 6.3).

AGREEMENT

NOW, THEREFORE, NuStar and Time Share Lessee, in consideration of the promises
of the other set forth herein, intending to be legally bound, hereby agree as
follows:

 

1. Definitions.

 

  1.1. Specific Terms. The following defined terms shall have the following
meanings when used in this Agreement. The meanings assigned by this Agreement
shall apply to the plural, singular, possessive or any other form of the term.
Words of the masculine, feminine or neuter gender used in this Agreement include
all other genders.

“Agreement” is defined in the preamble.

“Aircraft” means the Airframe, the Engines, and the Aircraft Documents. Such
Engines shall be deemed part of the “Aircraft” whether or not from time to time
attached to the Airframe or removed from the Aircraft.

“Aircraft Documents” means, as to the Aircraft, all flights, records,
maintenance records, historical records, modification records, overhaul records,
manuals, logbooks, authorizations, drawings and data relating to the Airframe,
any Engine or any Part, that are required by Applicable Law to be created or
maintained with respect to the maintenance and/or operation of the Aircraft.

“Airframe” means the Airframe described in Schedule 1 attached hereto and made a
part hereof, as the same may be amended from time to time as set forth below,
together with

 

1



--------------------------------------------------------------------------------

any and all Parts (including, but not limited to, landing gear and auxiliary
power units, but excluding Engines or engines) so long as such Parts shall be
either incorporated or installed in or attached to the Airframe.

“Applicable Law” means, without limitation, all applicable laws, treaties,
international agreements, decisions and orders of any court, arbitration or
governmental agency or authority and rules, regulations, orders, directives,
licenses and permits of any governmental body, instrumentality, agency or
authority, including, without limitation, the FAR and 49 U.S.C. § 41101, et
seq., as amended.

“Business Day” means Monday through Friday, exclusive of legal holidays under
the laws of the United States or the State of Texas.

“Default Rate” means a per annum rate of interest equal to the Prime Rate from
time to time announced by Bank of America, N.A. or its successor, plus one
percent (1.0%), and should Bank of America, N.A. ever cease to do business
without a successor, then the Prime Rate for purposes hereof shall be deemed to
be the average Prime Rate then charged by the three largest (in terms of
deposits) national banking associations then doing business in the United States
of America.

“Effective Date” means the date so specified in the preamble of this Agreement.

“Engine(s)” means the engine(s) identified in Schedule 1 (or any replacement or
loaner engines), as the same may be amended from time to time as set forth
below, together with any and all Parts so long as the same shall be either
incorporated or installed in or attached to such Engine.

“FAA” means the Federal Aviation Administration or any successor agency.

“FAR” means collectively the Aeronautics Regulations of the Federal Aviation
Administration and the Department of Transportation, as codified at Title 14,
Parts 1 to 399 of the United States Code of Federal Regulations.

“NuStar” is defined in the preamble.

“NuStar Related Person” is defined in Section 6.3.

“Operational Control” has the same meaning given the term in Section 1.1 of the
FAR.

“Owner” is defined in Recital A.

“Parts” means all appliances, components, parts, instruments, appurtenances,
accessories, furnishings or other equipment of whatever nature (other than
complete Engines or engines) which may from time to time be incorporated or
installed in or attached to the Airframe or any Engine and includes replacement
parts.

“Pilot in Command” has the same meaning given the term in Section 1.1 of the
FAR.

“Taxes” means all sales taxes, use taxes, retailer taxes, duties, fees, excise
taxes (including, without limitation federal transportation excise taxes), or
other taxes of any kind which may be assessed or levied by any Taxing
Jurisdiction as a result of the

 

2



--------------------------------------------------------------------------------

sublease of the Aircraft to Time Share Lessee, or the use of the Aircraft by
Time Share Lessee, or the provision of a taxable transportation service to Time
Share Lessee using the Aircraft.

“Taxing Jurisdiction” means any federal, state, county, local, airport,
district, foreign, or other governmental authority that imposes Taxes.

“Term” means the term of this Agreement set forth in Section 3.

“Time Share Lessee” is defined in the preamble.

 

  1.2. Other Terms. Unless otherwise specified, the following terms, whether or
not capitalized, will have the following meanings as used in this Agreement.
“Hereof,” “herein,” “hereunder,” and similar terms refer to this Agreement as a
whole, and are not limited to the section or subdivision of this Agreement in
which the term appears. “Includes,” “including,” and similar terms mean without
limitation. “Person” includes any natural person, corporation, general or
limited partnership, limited liability company, other incorporated or
unincorporated association, trust, governmental body or other entity.

 

2. Agreement to Sublease.

 

  2.1. Agreement to Sublease. NuStar agrees to sublease the Aircraft to Time
Share Lessee on an “as needed and as available” basis, and to provide a fully
qualified flight crew for all flights of Time Share Lessee, in accordance with
the terms and conditions of this Agreement.

 

  2.2. Intent and Interpretation. The parties hereto intend that this Agreement
shall constitute, and this Agreement shall be interpreted as, a Time Sharing
Agreement as defined in Section 91.501(c)(1) of the FAR.

 

  2.3. Non-Exclusivity. Time Share Lessee acknowledges that the Aircraft is
leased to Time Share Lessee hereunder on a non-exclusive basis, and that the
Aircraft will also be subject to use by NuStar and NuStar’s Related Persons.

 

3. Term. The initial term (the “Initial Term”) of this Agreement begins on the
Effective Date, and ends on the second anniversary of the Effective Date
(subject to earlier termination as provided below). At the end of the Initial
Term, this Agreement shall automatically be renewed for successive one-year
terms until terminated as provided below. Notwithstanding the foregoing, Time
Share Lessee shall have the right to terminate this agreement with or without
cause on 30 days written notice to Owner. After the Initial Term, Owner shall
have the right to terminate this Agreement with or without cause on 60 days
written notice to Time Share Lessee; provided, however, this Agreement may be
terminated on such shorter notice as may be required to comply with Applicable
Law, the requirements of any financial institution, or insurance requirements.

 

4. Payments.

 

  4.1. Flight Charges. Time Share Lessee shall pay NuStar for each flight
conducted for Time Share Lessee under this Agreement an amount equal to the
maximum amount of expense reimbursement permitted in accordance with
Section 91.501(d) of the FAR, which expenses include and are limited to:

 

  4.1.1. fuel oil, lubricants, and other additives;

 

3



--------------------------------------------------------------------------------

  4.1.2. travel expenses of the crew, including food, lodging and ground
transportation;

 

  4.1.3. hangar and tie down costs away from the Aircraft’s base of operation;

 

  4.1.4. insurance obtained for the specific flight;

 

  4.1.5. landing fees, airport taxes and similar assessments;

 

  4.1.6. customs, foreign permit, and similar fees directly related to the
flight;

 

  4.1.7. in-flight food and beverages;

 

  4.1.8. passenger ground transportation;

 

  4.1.9. flight planning and weather contract services; and

 

  4.1.10. an additional charge equal to 100% of the expenses listed in
Section 4.1.1.

 

  4.2. Invoices and Payment. NuStar will initially pay all expenses related to
the operation of the Aircraft in the ordinary course, provided that as soon as
practicable after the last day of any calendar month during which any flight for
the account of Time Share Lessee has been conducted, NuStar shall provide an
invoice to Time Share Lessee for an amount determined in accordance with
Section 4.1 above. Time Share Lessee shall remit the full amount of any such
invoice, together with any applicable Taxes under Section 5, to NuStar promptly
within thirty (30) days of receipt of the invoice. In the event NuStar has not
received a supplier invoice for reimbursable charges relating to any such flight
prior to such invoicing, NuStar shall re-compute the amount determined in
accordance with Section 4.1 above and if an additional amount is due from Time
Share Lessee to NuStar, issue a supplemental invoice for such charges to Time
Share Lessee as soon as practicable after the date of receipt of such supplier
invoice, and Time Share Lessee shall pay such supplemental invoice amount upon
receipt thereof. Delinquent payments, defined as payments received more than
thirty (30) days after receipt of invoice, to NuStar by Time Share Lessee
hereunder shall bear interest at the Default Rate from the due date until the
date of payment. Time Share Lessee shall further pay all costs incurred by
NuStar in collecting any amounts due from Time Share Lessee pursuant to the
provisions of this Section 4.2 after delinquency, including court costs and
reasonable attorneys’ fees.

 

5. Taxes. None of the payments to be made by Time Share Lessee under Section 4
of this Agreement includes, and Time Share Lessee shall be responsible for,
shall indemnify and hold harmless NuStar against, any Taxes which may be
assessed or levied by any Taxing Jurisdiction as a result of the sublease of the
Aircraft to Time Share Lessee, or the use of the Aircraft by Time Share Lessee,
or the provision of a taxable transportation service to that Time Share Lessee
using the Aircraft. Without limiting the generality of the foregoing, Time Share
Lessee and NuStar specifically acknowledge that all Time Share Lessee’s flights
will be subject to commercial air transportation excise taxes pursuant to
Section 4261 of the Internal Revenue Code of 1986, as amended, regardless of
whether any such flight is considered “noncommercial” under the FAR. Time Share
Lessee shall remit to NuStar all such Taxes together with each payment made
pursuant to Section 4.2.

 

4



--------------------------------------------------------------------------------

6. Scheduling Flights.

 

  6.1. Submitting Flight Requests. Time Share Lessee shall submit requests for
flights and proposed flight schedules to NuStar as far in advance of any given
flight as possible, preferably at least twenty (20) Business Days prior to Time
Share Lessee’s desired departure date. Requests for flights and proposed flight
schedules shall be in a form, whether written or oral, mutually convenient to,
and agreed upon by, NuStar and Time Share Lessee. In addition to requests for
flights and proposed flight schedules, Time Share Lessee shall provide NuStar at
least the following information for each proposed flight as soon as possible
prior to scheduled departure:

 

  6.1.1. departure airport;

 

  6.1.2. destination airport;

 

  6.1.3. date and time of outbound departure (including any multiple leg
destinations);

 

  6.1.4. the number of anticipated passengers and their names;

 

  6.1.5. the nature and extent of luggage and/or cargo to be carried;

 

  6.1.6. the date and time of return flight (including any multiple leg
destinations), if any;

 

  6.1.7. for international trips, passport information and Customs-required
information for all passengers; and

 

  6.1.8. any other information concerning the proposed flight that may be
pertinent or required by NuStar’s flight crew.

Until such time as NuStar notifies Time Share Lessee otherwise, all flight
requests hereunder shall be submitted to the following representative of NuStar:

Jim Stokes

NuStar Aviation Department

2330 North Loop 1604 West

San Antonio, Texas 78248

Phone: (210) 918-2320

Fax: (210) 918-5690

Email: jim.stokes@nustarenergy.com

 

  6.2. Coordination of Flight Requests. Each use of the Aircraft by Time Share
Lessee shall be subject to NuStar’s prior approval. NuStar will use reasonable
efforts to accommodate Time Share Lessee’s needs and avoid conflicts in
scheduling; provided however, that NuStar shall not be liable to Time Share
Lessee or any other person for loss, injury, or damage occasioned by any delay
or failure to furnish the Aircraft, with a flight crew, pursuant to this
Agreement for any reason. NuStar shall not be obligated to retain or contract
for additional flight crew or maintenance personnel or equipment in order to
accommodate a flight request submitted by Time Share Lessee.

 

  6.3. Subordinated Use of Aircraft. Time Share Lessee’s rights to schedule the
use of the Aircraft shall at all times be subordinate to the Aircraft use
requirements of Owner, and any parent corporation, subsidiary or affiliate of
Owner.

 

7. Title and Operation.

 

  7.1.

Title and Registration. Owner has lawful possession of the Aircraft and is the
beneficiary/Trustor under a Trust Agreement with the registered Owner, Wells
Fargo Bank, N.A., which holds title as Owner Trustee. Time Share Lessee
acknowledges that

 

5



--------------------------------------------------------------------------------

 

title to the Aircraft shall remain vested in Owner, and Time Share Lessee
undertakes, to the extent permitted by Applicable Law to do all such further
acts, deeds, assurances, or things as may, in the reasonable opinion of the
Owner, be necessary or desirable in order to protect or preserve Owner’s title
to the Aircraft. To the extent requested by Owner, its respective successors or
assigns, Time Share Lessee shall take all action necessary to continue all right
and interest of Owner and/or NuStar, their respective successors or assigns in
the Aircraft under Applicable Law against any claims of Time Share Lessee and
any persons claiming by, through, or under Time Share Lessee.

 

  7.2. Aircraft Maintenance. NuStar shall be solely responsible for maintenance,
preventative maintenance, and required or otherwise necessary inspections of the
Aircraft, and shall take such requirements into account in scheduling the
Aircraft. No period of maintenance, preventative maintenance, or inspection
shall be delayed or postponed for the purpose of scheduling the Aircraft, unless
said maintenance or inspection can be safely conducted at a later time in
compliance with all Applicable Law, and with the sound discretion of the Pilot
in Command.

 

  7.3. Flight Crews. NuStar shall provide to Time Share Lessee a qualified
flight crew for each flight conducted in accordance with this Agreement. NuStar
may, if it so chooses, elect not to hire its own pilots for any given flight
hereunder, but to contract instead for pilot services from a third party.
Whether or not the flight crew is supplied by a third party, the flight crew is
under the exclusive command and control of NuStar in all phases of all flights
conducted hereunder.

 

  7.4. OPERATOINAL CONTROL. THE PARTIES EXPRESSLY AGREE THAT NUSTAR SHALL HAVE
AND MAINTAIN OPERATIONAL CONTROL OF THE AIRCRAFT FOR ALL FLIGHTS OPERATED UNDER
THIS AGREEMENT, AND THAT THE INTENT OF THE PARTIES IS THAT THIS AGREEMENT
CONSTITUTE A “TIME SHARING AGREEMENT” AS SUCH TERM IS DEFINED IN SECTION
91.501(C)(1) OF THE FAR. NUSTAR SHALL EXERCISE EXCLUSIVE AUTHORITY OVER
INITIATING, CONDUCTING, OR TERMINATING ANY FLIGHT CONDUCTED ON BEHALF OF TIME
SHARE LESSEE PURSUANT TO THIS AGREEMENT.

 

  7.5. Authority of Pilot in Command. Notwithstanding that NuStar shall have
Operational Control of the Aircraft during any flight conducted pursuant to this
Agreement, NuStar and Time Share Lessee expressly agree that the Pilot in
Command, in his or her sole discretion, may terminate any flight, refuse to
commence any flight, or take any other flight-related action which in the
judgment of the Pilot in Command is necessitated by considerations of safety.
The Pilot in Command shall have final and complete authority to postpone or
cancel any flight for any reason or condition which in his or her judgment would
compromise the safety of the flight. No such action of the Pilot in Command
shall create or support any liability of NuStar to Time Share Lessee for loss,
injury, damage, or delay.

 

  7.6. Base of Operation. For purposes of this Agreement, the base of operation
is San Antonio International Airport, San Antonio, Texas, U.S.A.; provided,
however, that the base of operation for purposes of this Agreement may be
changed temporarily or permanently by NuStar without notice. NuStar will make
reasonable efforts to notify Time Share Lessee of changes in the base of
operations at least forty-eight (48) hours prior to Time Share Lessee’s
scheduled flights.

 

6



--------------------------------------------------------------------------------

  7.7. Force Majeure. Owner shall not be liable for delay or failure to furnish
the Aircraft and flight crew pursuant to this Agreement when such failure is
caused by government regulation or authority, mechanical difficulty, war, civil
commotion, strikes or labor disputes, weather conditions, acts of God, or other
unforeseen or unanticipated circumstances.

 

8. Insurance and Limitation of Liability. Lessor represents that the flight
operations for the Aircraft as contemplated in this Agreement will be covered by
the Lessor’s aircraft all-risk physical damage insurance (hull Coverage),
aircraft bodily injury and property damage liability insurance. Lessor will
retain all rights and benefits with respect to the proceeds payable under
policies of hull insurance maintained by Lessor that may be payable as a result
of any incident or occurrence while an Aircraft is being operated on behalf of
Lessee under this Agreement.

 

  8.1. Additional policy requirements: Any policies of insurance carried in
accordance with this Agreement and any policies taken out in substitution or
replacement of any such policies shall:

 

  8.1.1. name Time Share Lessee as an additional insured;

 

  8.1.2. include a severability of interest clause providing that such policy
shall operate in the same manner as if there were a separate policy covering
each insured;

 

  8.1.3. shall be primary, without right of contribution from any other
insurance maintained by Time Share Lessee; and

 

  8.1.4. as respects hull physical damage, waive any right of set off or
subrogation against Time Share Lessee.

 

  8.2. Limitation of Liability. Time Share Lessee agrees that the insurance
specified in this Section 8 provides its sole recourse for all claims, losses,
liabilities, obligations, demands, suits, judgments or causes of action,
penalties, fines, costs and expenses of any nature whatsoever, including
attorneys’ fees and expenses for or on account of or arising out of, or in any
way connected with the use of the Aircraft by Time Share Lessee or its guests,
including injury to or death of any persons, including Time Share Lessee and its
guests which may result from or arise out of the use or operation of the
Aircraft during the term of this Agreement (“Claims”), regardless of whether
such Claims arise out of or are caused by, in whole or in part, the negligence,
gross negligence, or strict liability of Lessor.

 

  8.3. In no event shall Lessor be liable to Time Share Lessee or his employees,
agents, representatives, guests, or invitees for any claims or liabilities,
including property damage or injury and death, and expenses, including
attorney’s fees, in excess of the amount paid by Lessor’s insurance carrier in
the event of such loss.

 

  8.4. Upon request, the Lessor shall deliver to Time Share Lessee a certificate
of insurance evidencing the insurance required to be maintained by Lessor under
this Article.

 

  8.5. This Section shall survive termination of this Agreement.

 

7



--------------------------------------------------------------------------------

9. Representations and Warranties. Time Share Lessee represents and warrants
that Time Share Lessee shall:

 

  9.1. use the Aircraft solely for and on account of his own business or
personal use only, and will not use the Aircraft for the purpose of providing
transportation of passengers or cargo for compensation or hire, for or in
connection with any illegal purpose, in violation of any Applicable Law, or in
violation of any insurance policy with respect to Aircraft;

 

  9.2. refrain from incurring any mechanic’s or other lien in connection with
inspection, preventative maintenance, maintenance, or storage of the Aircraft,
whether permissible or impermissible under this Agreement;

 

  9.3. not attempt to convey, mortgage, assign, lease, sublease, or in any way
alienate the Aircraft or create any kind of lien or security interest involving
the Aircraft, or do anything or take any action that might mature into such a
lien; and

 

  9.4. abide by and conform, during the Term, to all Applicable Laws,
governmental and airport orders, rules and regulations, as shall from time to
time be in effect relating in any way to the operation and use of the Aircraft
by Time Share Lessee.

 

10. Miscellaneous.

 

  10.1. Notices. All notices hereunder (except for notices made purely for
flight scheduling, which are governed by the provisions of Section 6) shall be
delivered by hand, sent by reputable guaranteed overnight delivery service, or
sent by first-class United States mail, certified, postage prepaid, return
receipt requested to the addresses of the parties set forth below:

If to NuStar:

NuStar Logistics, L.P.

2330 North Loop 1604 West

San Antonio, Texas 78248

Attention: General Counsel

With a copy to:

NuStar Aviation Department

2330 North Loop 1604 West

San Antonio, Texas 78248

Attention: Director of Aviation

If to Time Share Lessee:

William E. Greehey

2330 North Loop 1604 West

San Antonio, Texas 78248

 

8



--------------------------------------------------------------------------------

Notice shall be deemed given when delivered or sent in the manner provided
herein. At any time, either party may change its address for purposes of notices
under this Agreement by giving notice to the other party in accordance herewith.

 

  10.2. No Waiver. No purported waiver by either party of any default by the
other party of any term or provision contained herein shall be deemed to be a
waiver of such term or provision unless the waiver is in writing and signed by
the waiving party. No such waiver shall in any event be deemed a waiver or any
subsequent default under the same or any other term or provision contained
herein.

 

  10.3. Entire Agreement. This Agreement sets forth the entire understanding
between the parties concerning the subject matter of this Agreement and
incorporates all prior negotiations and understandings. There are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them relating to the subject matter of this Agreement other than those
set forth herein. No representation or warranty has been made by or on behalf of
any party (or any officer, director, employee, or agent thereof) to induce any
other party to enter into this Agreement or to abide by or consummate any
transaction contemplated by any timers of this Agreement, except representations
and warranties, if any, expressly set forth herein. No alteration, amendment,
change, or addition to this Agreement shall be binding upon either party unless
in writing and signed by the party to be charged.

 

  10.4. No Agency or Partnership. Nothing contained in this Agreement shall be
deemed or construed by the parties hereto or by any third person to create the
relationship of principal and agent or of partnership or of joint venture.

 

  10.5. Successors and Assigns. Each and all of the provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto, and except
as otherwise specifically provided in this Agreement, their respective
successors and assigns, provided, however, that neither this Agreement, nor any
rights herein granted may be assigned, transferred, or encumbered by Time Share
Lessee, and any purported or attempted transfer or assignment by Time Share
Lessee without the prior express written consent of NuStar shall be void and of
no effect.

 

  10.6. Third Parties. Nothing herein expressed or implied is intended or shall
be construed to confer upon or give any person other than the parties hereto and
their successors and assigns any rights or remedies under or by reason of this
Agreement.

 

  10.7. Captions; Recitals. The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience. The do not define,
limit, construe, or describe the scope or intent of the provisions of this
Agreement. The Recitals at the beginning of this Agreement are intended to give
an understanding of the factual background that led the parties to enter into
this Agreement. The Recitals are not intended to be warranties, representations,
covenants, or otherwise contractually binding.

 

  10.8. Prohibited or Unenforceable Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. To the
extent permitted by Applicable Law, each of NuStar and Time Share Lessee hereby
waives any provision of Applicable Law which renders any provision hereof
prohibited or unenforceable in any respect.

 

9



--------------------------------------------------------------------------------

  10.9. Governing Law. The Agreement shall be governed and construed by the
provisions hereof and in accordance with the laws of the State of Texas
applicable to agreements to be performed in the State of Texas, without giving
effect to its conflict of laws provisions. Any disputes arising out of this
Agreement will be subject to the exclusive jurisdiction of the U.S. District
Court located in Bexar County, Texas if federal jurisdiction is available and to
the courts of the State of Texas located in Bexar County, Texas if federal
jurisdiction is not available.

 

  10.10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and part of one and the
same document.

 

11. Required Filings. Time Share Lessee authorizes NuStar at any time, and from
time to time, to file any such document with the FAA and/or such other
governmental agencies or offices as NuStar shall judge to be necessary or
desirable in the name of, and on behalf of, Time Share Lessee, which
authorization and power is coupled with an interest and shall be irrevocable.

 

12. Disclaimer. The Aircraft is being subleased by NuStar to Time Share Lessee
hereunder on a completely “as is, where is” basis, which is acknowledged and
agreed to by Time Share Lessee. The warranties and representations set forth in
this Agreement are exclusive and in lieu of all other representations or
warranties whatsoever, express or implied, and NuStar has not made and shall not
be construed or deemed to have made (whether by virtue of having subleased the
Aircraft under this Agreement, having leased the Aircraft from Owner, having
done or failed to do any act, or having acquired or failed to acquire any status
under or in relation to this Agreement or otherwise) any other representation or
warranty whatsoever, express or implied, with respect to the Aircraft or to any
Part thereof, and specifically, without limitation, in this respect disclaims
all representations and warranties concerning the title, airworthiness, value,
condition, design, merchantability, compliance with specifications, construction
and condition of the Aircraft, or fitness for a particular use of the Aircraft,
and as to the absence of latent and other defects, whether or not discoverable,
and as to the absence of any infringement or the like hereunder of any patent,
trademark, or copyright, and as to the absence of obligations based on strict
liability in tort, or as to the quality of the material or workmanship of the
Aircraft or any part thereof, or any other representation or warranty
whatsoever, express or implied (including any implied warranty arising from a
course of performance, dealing, or usage of trade), with respect to the Aircraft
or any Part thereof.

Time Share Lessee hereby waives, releases, disclaims and renounces all
expectation of or reliance upon any such and other warranties, obligations, and
liabilities of NuStar and rights, claims, and remedies of Time Share Lessee
against NuStar, express or implied, arising by law or otherwise, including but
not limited to: (i) any implied warranty of merchantability or fitness for any
particular use; (ii) any implied warranty arising from course of performance,
course of dealing, or usage of trade; (iii) any obligation, liability, right,
claim, or remedy in tort, whether or not arising from the negligence of NuStar,
actual or imputed; and (iv) any obligation, liability, right, claim, or remedy
for loss of or damage to the Aircraft, for loss of use, revenue, or profit with
respect to the Aircraft, or for any other direct, indirect, incidental, or
consequential damages.

 

10



--------------------------------------------------------------------------------

13. Truth in Leasing Disclosures.

 

  13.1. The parties hereto certify that a true copy of this Agreement shall be
carried on the Aircraft at all times and shall be made available for inspection
upon request by an appropriately constituted and identified representative of
the Administrator of the FAA.

 

  13.2. NuStar shall, for and on behalf of NuStar and Time Share Lessee, mail a
copy of this Agreement by certified mail, return receipt requested, to: Federal
Aviation Administration, Aircraft Registration Branch, Attn: Technical Section,
P.O. Box 25724, Oklahoma City, Oklahoma 73125, within twenty-four (24) hours
after execution of this Agreement.

 

  13.3. At least forty-eight (48) hours before the first flight under this
Agreement, NuStar shall, for and on behalf of NuStar and Time Share Lessee,
comply with the notification requirements of Section 91.23(c)(3) of the FAR by
notifying by telephone or in person the FAA Flight Standards District Office
nearest the airport where such first flight will originate of the following:
(i) the location of the airport of departure, (ii) the departure time, and
(iii) the registration number of the Aircraft.

 

  13.4. WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE EFFECTIVE DATE, EXCEPT
TO THE EXTENT THE AIRCRAFT IS LESS THAN TWELVE (12) MONTHS OLD, THE AIRCRAFT
HAVE BEEN INSPECTED AND MAINTAINED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS
OF FAR: FAR 91.409(F)(3) – A CURRENT INSPECTION PROGRAM RECOMMENDED BY THE
MANUFACTURER.

 

  13.5. THE PARTIES HERETO CERTIFY THAT, DURING THE TERM OF THIS AGREEMENT AND
FOR ALL OPERATIONS CONDUCTED HEREUNDER, THE AIRCRAFT WILL BE MAINTAINED AND
INSPECTED IN ACCORDANCE WITH THE PROVISIONS OF FAR 91.409(F)(3).

 

  13.6. NUSTAR, WHOSE ADDRESS APPEARS IN SECTION 10.1 ABOVE AND WHOSE AUTHORIZED
SIGNATURE APPEARS BELOW, SHALL HAVE AND RETAIN OPERATIONAL CONTROL OF THE
AIRCRAFT DURING ALL OPERATIONS CONDUCTED PURSUANT TO THIS AGREEMENT. EACH PARTY
HERETO CERTIFIES THAT IT UNDERSTANDS THE EXTENT OF ITS RESPONSIBILITIES SET
FORTH HEREIN FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS. AN
EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the date first above written.

 

11



--------------------------------------------------------------------------------

Time Share Lessee:

    NuStar:     NuStar Logistics, L.P.     By: NuStar GP, Inc., its general
partner

/s/ William E. Greehey

    By:  

/s/ Curtis V. Anastasio

William E. Greehey

    Name:   Curtis V. Anastasio     Title:   President & CEO

 

12



--------------------------------------------------------------------------------

SCHEDULE 1

Aircraft

Airframe:

Manufacturer’s Serial Number:

FAA Registration Number:

Engines:

Engine Serial Numbers:

 

13